Exhibit 77(c) RESULTS OF THE ANNUAL MEETING OF SHAREHOLDERS An Annual Meeting of Shareholders of the Fund was held on May 1, 2014 at 11 Hanover Square, New York, New York, the Fund’s principal executive offices, for the following purposes: 1. To re-elect James E. Hunt to the Board of Trustees of the Fund as Class III Trustee to serve until 2017 or until his successor is elected and qualifies. James E. Hunt Votes For Votes Withheld 2. To approve amendments to the Fund's Amended and Restated Agreement and Declaration of Trust (the "Declaration") to change the definition of a "Five Percent Shareholder" and authorize the Board of trustees to modify or interpret the definitions of any terms or conditions set forth in the share ownership and transfer limitation provisions in the Declaration, subject to certain conditions. Votes For Votes Against Votes Abstain Broker Non-Vote 3. To approve cahnges to the Fund's fundamental investment objectives, policies, and restrictions to: a. Change the Fund's investment objectives from fundamental to non-fundamental. Votes For Votes Against Votes Abstain Broker Non-Vote b. Change the Fund from diversified to non-diversified. Votes For Votes Against Votes Abstain Broker Non-Vote c. Remove the fundamental policy relating to investments in companies for the purpose of exercising control of management. Votes For Votes Against Votes Abstain Broker Non-Vote d. Revise thefundamentalpolicy relating to real estate. Votes For Votes Against Votes Abstain Broker Non-Vote e. Revise the fundamental policy relating to short sale securities. Votes For Votes Against Votes Abstain Broker Non-Vote f. Revise the fundamentalpolicy relating to commodities. Votes For Votes Against Votes Abstain Broker Non-Vote g. Revise the fundamental policy relating to lending. Votes For Votes Against Votes Abstain Broker Non-Vote h. Revise thefundamental policy relating to underwriting. Votes For Votes Against Votes Abstain Broker Non-Vote i. Revise the fundamentalpolicy relating to industry concentration. Votes For Votes Against Votes Abstain Broker Non-Vote
